ci   ijis iict                                                                                                   i.ISA MAl I
 CAb )I YN WRil Iii                                                                                       Ci IRK LW TI Ii COIJR I
                                                                                                               (214)712-3450
JI isTlebis                                                                                             11w clerk IfS ub. (SeLl Li hIS. L1
  DAVID L. ilitlIXO
     iii .Y FRANCIS                                                                                            GAYL nh MI’A
  D but ASS. I .ANI                                                                                    lit 1515)55 ADN1INIS lIlA 1(11<
  Li JAIl) .11 LANo—MuiRs                                                                                      (2)4)7)2-3134
  It huRl vl. 1:11 I 511 1(1.                                                                        g’v he. h III pith? SI Ills CD LIfl S. L) V

  I ANA Mvi IS                                            Court of ZlppcaI
  DAVID LVANS                                                                                                       :As,. IMII I

  DAVID Li \‘ Is                                 jfiftlj Thtrict of exa at aILa                                 1211)745-IWO
  Ats IbiztlVs
                                                        60hiC,,tMu ILl 51,11) , S’iii200
 CARi     S    LiiiI).K;                                                                                         SIlKS) I
  liiiWotit III                                              DAt AS     SAS   7521)2               \VW\l.tXC{hI Rls.Div:),liu(IA.ASIx
  D,vio J. Sail SUN                                              (211)712-34(10




                                                                March 02, 2015


              Larry Gene Sewell
              TDCJ No. 408290
              Clements Unit
              9601 Spur 591
              Amarillo, Tx, 79 107-9606


              RE:          Court of Appeals Number:        05-92-01050-CR
                           Trial Court Case Number:        F91-04612-RM

              Style: Marshall, Luis Fernando
                           V.
                           Texas, The State of


                            I   -   The case has been submitted and is pending consideration.

                            2.      The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                                    habeas corpus. Please contact the Court of Criminal Appeals for any Forms or
                                    in formation.

                            3.      The Court has no record of an appeal on tile in the above referenced name or trial
                                    court number.

                            4.      Enclosed is a copy of the opinion in your appeal.

                            5.      This Court does not appoint counsel

                            6.      Neither the judges nor the stall of this Court can give legal advice. Therefore, you
                                    may wish to contact your attorney; the trial court; or the State Counsel for
                                    Offenders. Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                                    77342 for further infbrmation or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S. 10 per page
          payable in advance by cashier’s check or money order.

    3.    Your case has been set for submission on

    9.    Our records rellect that the

    10.   Enclosed please find the copies you requested.

x   II.   The cost for the copies you requested is (to get a copy of opinion will cost $2.00
          and any hiture requests will have to be paid for in advance for copies o’ all the
          di ftèrent opinions that you are requesting



                                   Respectfully,

                                  Is! Lisa Matz, Clerk of the Court




                                              ‘3